THE THIRTEENTH COURT OF APPEALS

                                   13-15-00032-CV


                Gumaro Rosales & Velma Rosales and All Occupants
                                      v.
                           Green Tree Servicing LLC.


                                 On appeal from the
                  County Court at Law of San Patricio County, Texas
                               Trial Cause No. 10372


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED FOR WANT OF PROSECUTION in accordance with its opinion. Costs of

the appeal are adjudged against appellant.

      We further order this decision certified below for observance.

February 26, 2015.